Case 2:18-cv-00478-JRG Document 22 Filed 06/04/20 Page 1 of 1 PageID #: 2863



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OYSTER OPTICS, LLC,                              §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:18-CV-00478-JRG
                                                 §
ALCATEL-LUCENT USA, INC.,                        §
                                                 §
                Defendant.                       §

                                           ORDER
     .
         Before the Court is Defendant Alcatel-Lucent USA, Inc’s Opposed Motion to Substitute

Damages Expert (the “Motion”). (Dkt. No. 21.) Having considered the Motion and the

representations contained therein, the Court is of the of the opinion that expedited briefing is

appropriate. Accordingly, Plaintiff Oyster Optics, LLC is ORDERED to file its Response to the

Motion on or before 3:00 p.m. central, Friday, June 5, 2020. No reply or sur-reply may be filed

without leave of Court.

         So ORDERED and SIGNED this 4th day of June, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
